I concur with the decision of this court with respect to disposition of all seven errors assigned by appellant. My concurrence with the disposition of assignment of error number seven, which charges that defendant was denied a fair trial by the refusal of the trial court to permit a defense witness to testify, is predicated upon a different rationale.
Defense counsel offered to testify that he had telephoned the police station on the morning of April 19, 1980, and informed the investigating detective that he had been retained as counsel for the appellant. Later that morning, without informing defense counsel, the police obtained a partial confession from the appellant.
This evidence is relevant to the issue of whether the Sixth Amendment rights of appellant were violated. It does not bear on the reliability of appellant's confession or on the issue of his guilt.
Accordingly, the exclusion of the testimony of defense counsel as part of the defendant-appellant's case in chief by the trial court was not error. The seventh assignment of error was properly overruled.
ANN MCMANAMON, J., of the Cuyahoga County Court of Common Pleas, was assigned to the Eighth Appellate District pursuant to Section 5(A)(3), Article IV, Constitution.